Case 0:19-cv-61247-XXXX Document 1 Entered on FLSD Docket 05/16/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.:

ANTONIO NETO

Plaintiff,
V.
PAVAN DIVING CORP,

Defendants.

/
NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE THAT Defendant, Pavan Diving Corp. (“Pavan”), has
removed this cause to the United States District Court for the Southern District of Florida
pursuant to 28 U.S.C. § 1441. The grounds for removal are:

1. On or about April 5, 2019, a civil action was filed in the Seventeenth Judicial
Circuit, Broward County, Florida entitled Antonio Neto v. Pavan Diving Corp., Case No. CACE-
19-007400 Division 02.

2. Other than the filing of the Summons and Complaint, no proceedings have
transpired in this matter. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all
pleadings and documents filed and served in this action are attached hereto as Exhibit “A.”

b Pavan was served on April 23, 2019. This Notice of Removal is filed within
thirty (30) days of the Complaint being served, and is therefore timely filed pursuant to 28
U.S.C. § 1446(b).

4, Pursuant to 28 U.S.C. § 1446(d), Pavan, concurrently with the filing of this Notice
of Removal, served written notice thereof to all adverse parties and have filed a copy of this

Notice with the Clerk of the Seventeenth Judicial Circuit, Broward County, Florida, from which
Case 0:19-cv-61247-XXXX Document 1 Entered on FLSD Docket 05/16/2019 Page 2 of 4

this case was removed. A copy of the Notice of Filing Notice of Removal is attached hereto as
Exhibit “B.”
FEDERAL QUESTION JURISDICTION

Gh This Court has original subject matter jurisdiction over this case pursuant to
28 U.S.C. § 1331 and this case can be removed to this Court pursuant to 28 U.S.C. § 1441 in that
it is a civil action containing federal question causes of action under the Fair Labor Standards
Act, 29 U.S.C. § 201-219 (See Complaint, { ] 6-27, including all of Count I).

6. Based on the preceding facts, this Court has original subject matter jurisdiction
over this case pursuant to 28 U.S.C. § 1331 and this case is therefore properly removable to this
Court pursuant to 28 U.S.C. § 1441.

Defendant accordingly requests the removal of this case from the Circuit Court of the
Seventeenth Judicial Circuit in and for Broward County, Florida to this Court.

Date: May 16, 2019 Respectfully submitted,

By: ___ /s/Steven A. Siegel
Steven A. Siegel
Fla. Bar No. 497274
ssiegel@fisherphillips.com
FISHER & PHILLIPS LLP
450 East Las Olas Boulevard
Suite 800
Fort Lauderdale, FL 33301
Telephone (954) 525-4800
Facsimile (954) 525-8739

 

Attorneys for Defendant
Case 0:19-cv-61247-XXXX Document 1 Entered on FLSD Docket 05/16/2019 Page 3 of 4

CERTIFICATE OF SERVICE
I hereby certify that on May 16, 2019, I electronically filed the foregoing NOTICE OF
REMOVAL document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day to all counsel of record identified on the attached service list
in the manner specified, either via transmission of Notices of Electronic Filing generated by

CM/ECF and/or via U.S. Mail.

/s/Steven A. Siegel

Steven A. Siegel

Fla. Bar No. 497274
ssiegel@fisherphillips.com
FISHER & PHILLIPS LLP
450 East Las Olas Boulevard
Suite 800

Fort Lauderdale, FL 33301
Telephone (954) 525-4800
Facsimile (954) 525-8739

Attorney for Defendant
Case 0:19-cv-61247-XXXX Document 1 Entered on FLSD Docket 05/16/2019 Page 4 of 4

SERVICE LIST

United States District Court — Southern District of Florida
Antonio Neto v. Pavan Diving Corp.

 

 

Case No.:
Noah Storch Steven A. Siegel
noah@floridaovertimelawyer.com ssiegel(@fisherphillips.com
Richard Guadagnolo FISHER & PHILLIPS LLP
rich@floridaovertimelawyer.com 450 East Las Olas Boulevard
RICHARD CELLER LEGAL, P.A. Suite 800
7450 Griffin Road Ft. Lauderdale, Florida 33301
Suite 230 Telephone: (954) 525-4800
Davie, Florida 33314
Telephone (866) 344-9243 Attorneys for Defendants

Facsimile (954) 337-2771

Attorneys for Plaintiff
